DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180047007 A1) in view of Hansen (US 7587196 B2) and Daily (US 20130080279 A1).
Regarding claim 1, High discloses:
1. A system for processing customer orders in a retail environment (abstract), comprising: a scanning device configured to identify a customer (fig. 3 61); and a security system, communicably coupled with the scanning device (fig. 2), which is activated for scanning at least one item with the customer (fig. 3 65) and providing a total invoice for the at least one item based on the customer identified by the scanning device (fig. 3 66).

High fails to disclose:
1) the identifying being “based on an identification code, the identification code generated by an application based on the application determining a customer device associated with the customer is connected to a wireless network of the retail environment”
2) the security system comprising a security pedestal

However Hansen discloses identifying a shopper being “based on an identification code, the identification code generated by an application based on the application determining a customer device associated with the customer is connected to a wireless network of the retail environment” (column 3 60-column 4 line 5 identifying is based on code mobile device gives to POS system, column 3 35-40, identifier generated responsive to communications link, column 4 15-25 wireless link with transaction system). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of High by using a mobile device with mobile device identifiers to authenticate a customer instead of biometric. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). High differs from the claimed invention in how a customer is authenticated. Hansen discloses using customer codes. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of authenticating shoppers.

High as modified fails to disclose:
2) the security system comprising a security pedestal

However Daily discloses a self checkout system comprising a pedestal (paragraph 27). It would have been obvious to one of ordinary skill in the art to combine this teaching with High as modified by using a pedestal. The motivation for combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). High as modified fails to disclose a pedestal form factor. Daily discloses use of a pedestal form factor. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of configuring a self checkout.

Regarding claim 2, High discloses a server connected to the scanning device (paragraph 12).

Regarding claim 3, High as modified fails to disclose and Hansen further discloses wherein a server is further configured to provide a scanning result for the customer based on the identification code (column 9 60-column 10 line 6). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of High as modified by use a server to authenticate provided codes. The motivation for the combination is increased efficiency (column 2 line 14).

Regarding claim 4, High as modified discloses wherein the server is further configured to determine a payment instrument of the customer based on the scanning result (paragraph 17 The payment data may be accessed by the payment system 30 and payment may then be processed., paragraph 26 execution on server).

Regarding claim 5, High as modified discloses wherein the server is configured to charge the payment instrument of the customer with the total invoice of the at least one item (paragraph 17 The payment data may be accessed by the payment system 30 and payment may then be processed., paragraph 26 execution on server).

Regarding claim 6, High discloses: wherein the customer is a first customer, and the server is configured to: detect a second customer in proximity to the scanning device (paragraph 19 The method 60 may also include automatically identifying an unauthorized customer entering the payment tunnel with an authorized customer.); determine the second customer is attempting to circumvent a security mechanism ( [0015] As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed) ; and trigger an alert signal in response to the second customer attempting to circumvent the security mechanism (paragraph 15 request assistance).

Regarding claim 7, High as modified fails to disclose and Daily disclose wherein the scanning device is embedded into the security pedestal (Daily fig. 8). It would have been obvious to one of ordinary skill in the art to combine this teaching with High as modified by using a pedestal. The motivation for combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). High as modified fails to disclose a pedestal form factor. Daily discloses use of a pedestal form factor. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of configuring a self checkout.

Regarding claim 8, High as modified discloses one or more gates configured to provide access to the security pedestal based on the identification code being an approved identification code (High discloses opening gates based on authentication. As modified by Hansen authenticated is based on code. As modified by Daily checkout includes security pedestal)..

Regarding claim 9, High as modified discloses wherein the security pedestal is configured to generate an alert signal based upon an indication of a theft of an item in the retail environment (paragraph 15 As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed).

Regarding claim 10, High discloses:
10. A method for processing customer orders in a retail environment, comprising:
	receiving, from a customer (fig. 3 61); providing access to a customer, associated with the customer device, to a checkout area based on the successful authentication of the customer (fig. 3 63); and charging a customer payment instrument with a total invoice of at least one item identified at the checkout counter (fig. 3 66).

High fails to disclose:
1) the customer identification being an identification code generated by an application on the customer device, the identification code generated by the application based on the application determining the customer device is connected to a wireless network of the retail environment
2) the checkout area including a checkout counter

However Hansen discloses identifying a shopper being “based on an identification code, the identification code generated by an application based on the application determining a customer device associated with the customer is connected to a wireless network of the retail environment” (column 3 60-column 4 line 5 identifying is based on code mobile device gives to POS system, column 3 35-40, identifier generated responsive to communications link, column 4 15-25 wireless link with transaction system). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of High by using a mobile device with mobile device identifiers to authenticate a customer instead of biometric and providing access to a checkout area based on authentication. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). High differs from the claimed invention in how a customer is authenticated. Hansen discloses using customer codes. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of authenticating shoppers.

High as modified still fails to disclose the checkout area including a checkout counter.
However Daily discloses a self checkout system comprising a checkout area (paragraph 27, fig. 14). It would have been obvious to one of ordinary skill in the art to combine this teaching with High as modified by using a pedestal and checkout counter. The motivation for combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). High as modified fails to disclose a pedestal form factor with a checkout counter. Daily discloses use of a pedestal form factor with a checkout counter. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of configuring a self checkout.

Regarding claims 11 and 12,  High as modified fails to clearly disclose and Daily discloses: wherein the checkout counter comprises at least one security pedestal (fig. 14), further comprising scanning the at least one item at the at least one security pedestal to determine the total invoice (fig. 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with High as modified by using a pedestal and checkout counter. The motivation for combination is more efficient self checkout.

Regarding claim 13, High discloses  further comprising generating an alert signal based upon an indication of a theft of an item in the retail environment ([0015] As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed).

Regarding claim 14, High discloses detecting a second customer in proximity to the scanning device; determining the second customer is attempting to circumvent a security mechanism; and triggering an alert signal in response to the second customer attempting to circumvent the security mechanism ([0015] As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed)

Claim 15 is rejected for the same reason as claim 10 and see [22] regarding CRM implementation. 

Regarding claim 16, High as modified fails to disclose and Hansen further discloses wherein a server is further configured to provide a scanning result for the customer based on the identification code (column 9 60-column 10 line 6). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of High as modified by use a server to authenticate provided codes. The motivation for the combination is increased efficiency (column 2 line 14).

Regarding claims 17, High as modified fails to clearly disclose and Daily discloses: scanning the at least one item at the at least one security pedestal to determine the total invoice (fig. 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with High as modified by using a pedestal and checkout counter. The motivation for combination is more efficient self checkout.

Regarding claim 18, High discloses wherein the operations further comprise: generating an alert signal based upon an indication of a theft of an item in the retail environment ([0015] As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed).

Regarding claim 19, High discloses: wherein the customer is a first customer, and the operations further comprising: detecting a second customer in proximity to the scanning device; determining the second customer is attempting to circumvent a security mechanism; and triggering an alert signal in response to the second customer attempting to circumvent the security mechanism ([0015] As the customer enters the payment tunnel 32 with the cart 40, the entrance door or gate 34 behind the customer will close. This enables security so people do not get tailgated into the tunnel. If another unauthorized person enters the area the customer is responsible to request assistance to have the person and their merchandise removed).

Regarding claim 20, as modified by Daily the checkout area includes a security pedestal and checkout counter that the customer is given access to when the gates open responsive to the code being provided. Thus claim 20 is rejected for the same reason as claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 20130254114 A1) discloses a network-based self checkout with security features. Ueki (US 20220215396 A1, US 20220188796 A1) disclsoes a self checkout system with security gates and checkout counters. Shiraishi (US 20190362607 A1) disclsoes a self checkout system with security gates. Muniz (US 20140263631 A1) discloses a self checkout system with a mobile app and a store exit kiosk. Carpenter (US 20140172610 A1) discloses a kiosk system with a security gate. Bengtsson (US 20200286059 A1) discloses a self checkout system with gates. Konishi (US 20150112825 A1) discloses a checkout terminal with a pedestal form factor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687